Title: To John Adams from Arthur Lee, 27 July 1785
From: Lee, Arthur
To: Adams, John


          
            My dear Sir
            New-york July 27th. 1785
          
          Being at this place, on private business, I cannot omit the opportunity of writing to you.
          The critical & alarming situation of this Country, makes me extremely anxious to hear the issue of your negociations at St. James’s. An obstinate adherence, on the part of the british, to thier present commercial system; will, for a time, involve us in great difficulties. But I am persuaded, the activity & sagacity of our countrymen, stimulated at once by necessity & indignation, will force some new channel of commerce by which great Britain will, in the end, lose a great part of our commerce. At present She almost monopolizes it; & the consequent impositions of her private Merchants, as well as the selfish spirit of her Administration makes us feel this so sensebly, that every nerve will be exerted to vindicate ourselves from them. The british are assuredly pursuing a false policy for themselves, which, as in all their conduct towards us, they will discover too late.
          Of the same or rather of a worse complexion, is their keeping possession of the western posts; contrary, unquestionably to the intention of the Treaty. If they persevere in this, a few years will see them submit to the shame of having Detroit & Niagara wrested from them, or involvd in a war, on that account, which cannot be consistent with their interests.
          I woud wish to see these accommodated in our day; for we have had enough of toil & glory.
          I have had the pleasure of meeting your son here, who conducts himself with a great deal of propriety. Your determination of not continuing him in the path of politics, but sending him to pursue the study & practice of the Law; is exceedingly wise. The contrary is too much our system; & it is not altogether new, to see a young Gentleman quit the council-board to go to college; & leave Congress to qualify himself to appear at the bar. This fault will mend itself; since it is not vice or folly, but inexperience that produces it.
          I beg you to present my best respects to Mrs. Adams, & have the honor to be, with the most / entire esteem, dear Sir / Yr. most Obedt. Servt.
          
            Arthur Lee
          
        